UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 2 4 2007

Contact Persons
Name:
Ruth Ryder
(202)245-7513
Telephone :
Perry Williams
Name:
Telephone :
(202)245-7575
OSEP 07- 09

MEMORANDUM
TO :

State Directors of Special Education

FROM :

Alexa Posny
Director
Office of Special Education Programs

SUBJECT : Disproportionality of Racial and Ethnic Groups in Special Education
As you know, the disproportionate representation of children from diverse racial and ethnic
backgrounds in special education is a longstanding national issue and continues to concern the
public. The phenomenon of disproportionality is particularly troubling when one considers that
the proportion of minority students in the population of school-age children has risen
dramatically-to 35% as of 2000-increasing the diversity of students in many public schools
throughout the nation. As minority children continue to comprise an increasing percentage of
public school students, the Federal government must be responsive to the growing needs of an
increasingly diverse society .
Excerpts from findings in the Individuals with Disabilities Education Act (IDEA) 2004's statute
note that: (1) greater efforts are needed to prevent the intensification of problems connected with
mislabeling minority children with disabilities ; (2) African-American children are identified as
having mental retardation and emotional disturbance at rates greater than their white
counterparts; (3) more minority children continue to be served in special education than would
be expected from the percentage of minority students in the general school population ; (4) in the
1998-1999 school year, African-American children represented 14 .8% of the population aged 6
through 21, yet comprised 20 .2% of all children with disabilities served in our schools ; and (5)
studies have found that schools with predominately white students and teachers have placed
disproportionately high numbers of their minority students into special education .
The Department understands the complexities States are facing in fully addressing
disproportionate representation . The IDEA requires States and local educational agencies
(LEAs) to take steps to address disproportionate representation in special education . The statute
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
www . ed . gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - State Directors of Special Education
and regulations for IDEA-Part B include important changes in how States and LEAs now must
address disproportionate representation in special education . Changes in Part B include a more
extensive examination of disproportionality and more extensive remedies where findings of
disproportionality occur . In order to properly implement these changes, it is critical for States to
understand the differences between the requirements in the monitoring priority indicators
(Indicators 9 and 10) that address disproportionality that is the result of inappropriate
identification [20 U .S .C . 1416(a)(3)(C) ; 34 CFR §§300 .173 and 300 .600(d)(3)] and the
requirements concerning significant disproportionality identified through the collection and
examination of data [20 U .S.C . § 1418(d) ; 34 CFR §300 .646(b)] .
Disproportionality as a Monitoring Priority Area

States are required to address disproportionality that is the result of inappropriate identification
in the State Performance Plan (SPP) Indicators 9 and 10 . Under these indicators, which are
based on statutory language at 20 U .S .C . 1416(a)(3)(C), States are required to review the LEAs
in the State to determine the extent to which the disproportionate representation of racial and
ethnic groups in special education is the result of inappropriate identification . Failure to conduct
this analysis will be cited as noncompliance with the requirements of 34 CFR §300 .600(d)(3),
which requires that States monitor LEAs with regard to disproportionate representation of racial
and ethnic groups in special education and related services, to the extent the representation is the
result of inappropriate identification .
We believe that the inclusion of disproportionality that is the result of inappropriate
identification in the State monitoring and enforcement component of the law clearly reflects the
seriousness with which Congress viewed this issue . The focus of monitoring priority indicators
9 and 10 of the SPP is on disproportionate representation that is the result of inappropriate
identification . This language signals that more than just an examination of numerical
information is required to respond to and appropriately address the monitoring indicators . After
reviewing the numerical information, States need to probe instances in which they identify
disproportionality to determine whether it is the result of inappropriate identification .
States must report annually to the Secretary on the performance of the State on these indicators .
States also must report to the public on the performance of each LEA in the State on an annual
basis . This annual report must include the State's findings regarding disproportionality in the
LEAs in the State resulting from inappropriate identification related to representation of racial
and ethnic groups in special education and the representation of racial and ethnic groups in
specific disability categories .
Significant Disproportionality
States have a separate obligation, under 20 U .S.C. 1418(d) and 34 CFR §300.646, to collect and
examine data to determine whether significant disproportionality based on race or ethnicity is
occurring in the State and LEAs of the State with respect to the identification of children as
children with disabilities, including identification as children with particular impairments ; the
placement of children in particular educational settings ; and the incidence, duration, and type of
disciplinary actions, including suspensions and expulsions . States must make this determination
on an annual basis . When the State educational agency (SEA) identifies LEAs with significant

Page 3 - State Directors of Special Education
disproportionality in one or more of these areas based on the collection and examination of their
data, States must : 1) provide for the review (and, if appropriate) revision of policies, procedures,
and practices ; 2) require the LEA to reserve the maximum amount of funds to be used for early
intervening services ; and 3) require the LEA to publicly report on the revision of policies,
procedures, and practices .
With one important caveat, each State has the discretion to define what constitutes significant
disproportionality for the LEAs in the State and for the State in general . The caveat is that a
State's definition of significant disproportionality needs to be based on an analysis of numerical
information, and may not include consideration of the State's or LEA's policies, procedures or
practices . This is because section 618(d)(2) of the Act is clear that a review of policies, practices
and procedures is a consequence of, rather than a part of, a determination of significant
disproportionality by race or ethnicity . Therefore, in identifying significant disproportionality, a
State may determine statistically significant levels of disproportionality . There are multiple
factors at the State level to consider in making such determinations . For example, States may
want to consider the population size, the size of individual LEAs, and the composition of the
State population .
When States make determinations of significant disproportionality based on race or ethnicity
with respect to the identification of children as children with disabilities, the placement in
particular educational settings of these children, or the incidence, duration, and type of
disciplinary actions (including suspensions and expulsions), three important provisions are
triggered .
First, the State must provide for the review and, if appropriate, revision of the policies,
procedures, and practices used in the identification, placement, or discipline of children with
disabilities, to ensure that the policies, procedures, and practices comply with the requirements of
the Act. [34 CFR §300 .646(b)(1)] The review of LEAs' policies, practices, and procedures for
identifying, placing, and disciplining children with disabilities would occur for LEAs that, based
on the numerical analysis, were identified as having significant disproportionality in
identification, placement, or discipline . The purpose of this review is to determine if the
policies, practices, and procedures are consistent with the requirements of the IDEA .
Second, in the case of a determination of significant disproportionality with respect to the
identification of children as children with disabilities, the placement in particular educational
settings of such children, or disciplinary actions, the SEA must require the LEA to reserve the
maximum amount (15%) of the flow-through funds it receives under Part B of IDEA to provide
comprehensive coordinated early intervening services (EIS) to serve children who have not been
identified as children with disabilities in the LEA, particularly, but not exclusively, children in
those groups that were significantly overidentified. [34 CFR §300 .646(b)(2)] The Department
interprets the phrase "reserve the maximum amount of funds" as meaning to use the funds for
early intervening services. The statute does not authorize LEAs to use these funds for any other
purpose. It is important to note that the obligation to use 15% of the LEA's IDEA funds for EIS
is triggered solely on a determination of significant disproportionality . In other words, the
obligation to reserve funds for EIS occurs independent of any analysis of whether that
disproportionality is the result of inappropriate identification .

Page 4 - State Directors of Special Education

The third provision at 34 CFR §300 .646(b)(3) requires the LEA to publicly report on the results
of its revision of policies, practices, and procedures used in identification, placement or
discipline of children with disabilities (described under 34 CFR §300.646(b)(1)) .
Conclusion
The disproportionate representation of minority students in special education is an important
issue for States to address . The Department believes that States and LEAs are making a
concerted effort to reduce racial and ethnic disproportionality in identification, placement, and
disciplinary actions . This memorandum references the key provisions under Part B of IDEA
regarding the responsibilities of States and LEAs in addressing disproportionality . It is critical
for States to understand the differences in the requirements between the monitoring priority
indicators that address disproportionality that is the result of inappropriate identification [20
U .S .C. 1416(a)(3)(C) ; 34 CFR §300 .600(d)(3)] and the separate and distinct obligation to collect
and examine numerical data to determine if significant disproportionality is occurring . [20
U.S.C. §1418(d); 34 CFR §300 .646(b)] See the attached chart that clearly presents these two
distinct requirements .
We understand the complexities associated with fully addressing racial and ethnic
disproportionality and encourage States and LEAs to utilize the resources provided by the
National Center for Culturally Responsive Educational Systems (NCCRESt) . This information
can be located at : www.nccrest .org
If you have any questions about implementing the IDEA requirements related to
disproportionality, please contact your Part B State contact in OSEP .

Attachment
cc:

Regional Resource Centers
Federal Resource Center
NCCRESt

Attachment
Disproportionate Representation and Significant Disproportionality :
Requirements in IDEA 2004
Significant Disproportionality
Disproportionate Representation
300.173 : State must have policies and procedures designed to prevent inappropriate
overidentification and disproportionate representation by race and ethnicity of children with
disabilities including children with disabilities with particular impairments .
300 .600:
State must monitor LEAS in the priority areas :
Disproportionate representation of racial and
ethnic groups in special education and related
services to the extent the representation is the
result of inappropriate identification .

300.646:
Collect and examine data to determine if
significant disproportionality based on race and
ethnicity is occurring in the State and LEAs
with respect to identification of children with
disabilities, including children with disabilities
in accordance with particular impairments,
placement in particular educational settings and
incidence, duration and type of disciplinary
actions, including suspensions and expulsions .

Collect and examine data
Identify LEAs with disproportionate
representation, and of those, the number where
the disproportionate representation is the result
of inappropriate identification of children with
disabilities (Indicator 9), including children
with disabilities with particular impairments
(Indicator 10) .

Require LEAs with significant
disproportionality to reserve 15% for EIS .

Identifying inappropriate identification could
include a review of policies, procedures and
practices related to identification of children
with disabilities (Indicator 9), including
children with disabilities with particular
impairments (Indicator 10) .

Review policies, procedures and practices
related to:
Identification of children with disabilities,
including children with disabilities with
particular impairments, placement in education
settings and incidence and duration of
disciplinary actions .

If disproportionality is due to inappropriate
identification, require the LEA to correct the
noncompliance, including revising deficient
policies, procedures and practices .

If policies, procedures or practices are deficient,
require the LEA to revise to comply with the
requirements .

SEA must report in APR as follows :
(# due to inappropriate identification)/all LEAs)
and in next APR report on correction .

Require the LEA to publicly report on the
revision of policies, procedures and practices .

